In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00075-CV



  UPSHUR COUNTY APPRAISAL DISTRICT, Appellant

                            V.

    MUSTANG GAS COMPRESSION, LLC, Appellee




         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 475-17




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                           ORDER

       The parties have filed a motion seeking to abate this matter to the trial court for purposes

of effectuating their settlement agreement. We grant the parties’ motion and hereby abate the

appeal to the trial court until March 12, 2021. See TEX. R. APP. P. 42.1(a)(2)(C).

       If the settlement has been effectuated by March 12, the appellant is instructed to file a

motion to reinstate and dismiss the appeal in accordance with the parties’ settlement agreement.

If the settlement agreement has not been effectuated by March 12, the appellant is instructed to

file a report informing this Court of the status of the matter and requesting any necessary

extension of the abatement.

       IT IS SO ORDERED.


                                             BY THE COURT

Date: February 22, 2021




                                                2